OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                 AUSTIN
oosrpatwlon thin baris a~rsrag+kta
                                amroxheC~ly
mm-third o? th, 1iabIlItyruaerted by the Fad-
tml 5omrnmo~t.
     -In effwtlng thi8 mqmmI8~,     thlr De-
portment hm not rdmlttcldltblllty, but in-
rrtm44ha* wiif0nnly dmlI&d llabllltyana .rofwad
t.0pay thQ tax 8u.lw.d. The DQpartmult'8'Rotlve
In eirwtlngthlr aompmlaisa la not tear of
llablllty,but rcurl.IsatIonthat tha daposltom
arm oreUItor8 01 the mweml lcoolvent corpora-
tiOfUWOIdd Rlff@r :?Orb fZW thb PrOhUQVa
utbhi0n    ~MOL~U~J~t0 z~opliyaianxfm
llablllt - lrmrpwtive     of the outocab of
                        th~.wotiaby ~24~
t.bt iit9sritf0n - tbrrt3
the miBprwIu arbmuntl8 et thle t lzae.
     "'-ilva
          Faberal C!=wsraw?nt,
                             on-the other hwx%,
br eooopting apptori-ttatdy
                          O~Q-thirdof th8
amowtWhi8h uOU3.4bm due it liability had beon
sstbtbllsha4,has olwrlp la8fcntm3 that It doa8
n&ogg~ter    the clxlstcmao
                          OS Z.labllItyfrro
          .
                          awurs *fat this Ra-




when an8 If ruah ltibllity Ia s8tabll8w.
G~v~ou~~~,  ii"in faot ~,f~bfmy      aid not air*,
WQ hardDO ff&ht b mid5 thi0 L$ Rd haa thO%V
beon a final adjedloetlonduryin$ lhblll%y,
mrwould hum bean bound to payfhiafrutiwa
t.0the ~,-l0pu    rraa ~hhoat itwarr    2ebma.

     %arin(~ oampro~An~4the oontrmway, am%
prdmmml any wa~ibilfty of evatr  harlnnga flal
    ad$xdlestlonai llobllltj we GWI now In doubt
    as to the properdIm*orItion of thlr trust
    TUd. CorteIdly the ampmulse mumot be
    cwiwiys6rsdas a atmrdmtfon that liability
             Enlthttrths Cmmlssioaer nor the
    ssvarai Dietriot Courts could, through E cc+
    praal8~agreamont,make a a0t~~~ti0n       of
    Uabillty \ilndI.ngupon these osvom1 c~@oyr+s@,
    ao thr,tthslr trust funda could be utlsdi
                                            In
    paying the co~pmniro amount. It 18 lnter-
    estlog, too, to note that the 11eivfma1
                                          acurtm
    mad. no attcapt to dlmot paymnt or m&la1
            of the ooaprwlse awunts
    papylpent                         out bf
    thseatm3t fi22iaa.  l?ioorder eruth.~rIma the
    Ccrtnasisaloner
                 to eiiect tha ccaproals~,cand
    papaant of the ccmplm~ae m¶mArltout or the
    asset 0r the llqula8tIon.*
         *Xn the 11&t of the*0fasts,   I mspaat-
    f'ullysubmit the followl~.qucrstlonr
         Wmuld   them trust funds be paid to the
    fedem Oooernmnt a8 a tprt of the can roi33Is~
    amwnt, or paid to the ~rmplojlrmm
                                   fmm wL**
    mlaarlasthey were withhold?"
          Ycur r6f~mMo to our opinfo~%FJo.3048 la a mfe~~rne
to cpinion Ho. 0676  (wx~f.rMw opinion 3049). In #ueh b IA-
loa, we held that you were not liable for the Soolal SeeuxPtp
tcmm ~88~~4 underthe Fedenl Soulal4ieourlty      kt on am-
ploys06hired by you to asaLt In the lIpul(latlon  of defunat
banlrS.Xt ioflwo assuming auoh ogleion to be afcreet, tht
YOU Maa ~10author 1ty t0 a0tmt OIY p0r centfml~ the 158tarl88
or those uz@oy~oa.   aa+inp: ma0 SUO~d0awii0nouti     0f pro-
omtlon a~ e ;IrotectIon   a&n&  poe#lbl.r adjudioatioo of
liabllIt]r,rruohfund0 oon8tltutea trust fund in your !mnda
Sor the benefit of the employ~eewho aontribut@dto 6uo2rfunds.

          YOU aaviatithat tbo tam or ordersr:teredby tha
vtlriouedlatrldtaout. hnvhg aupsrvl8d,on ot the msveral
ba:~keIn liptllatithdlraotsppsnt aP the nemml anomts
ngim3*t:ng the total ccinyroz.lsr amuM.* wt of the asset8
of the bedcs I:;llr~uldatiocrSuch balnE true, and the ;~osslble